Title: From Thomas Jefferson to William Jarvis, 20 July 1804
From: Jefferson, Thomas
To: Jarvis, William


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               I wrote you a letter of detail yesterday covering the 1st. of a set of Exchange drawn by James Madison (the Secretary of State) on James Maury merchant of Liverpool, and endorsed by myself. referring to that letter, the object of the present is only to inclose the   of the same set and to repeat my salutations, and assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            